Mr. Justice SWAYNE
delivered the opinion of the court.
A motion has been made on behalf of'D.erniiig to reinstate *255this case upon the calendar. The suit was originally instituted in the Court of Claims. A judgment was rendered in favor of the United States, and the plaintiff brought) the case into this court by appeal. That case and the case of C. B. and O. S. Latham v. The United States, also brought into this court by appeal from the judgment of the Court of Claims, were supposed todnvolvethe qtrestibn of the constitutional validity of the paper circulation issued by th’e United States, known as legal tender notes. On the 1st of April, during this term, both these cases were.set for argument on the 11th of that month. On that day the argument-was postponed until the 18th of April. The hearing was further postponed to the 20th of April. Oh .that day the counsel for the Lathams and the counsel of Deniing united in a written motion that both appeals should be dismissed.
The court recognizing the right of the counsel to have this done, thereupon dismissed the appeals. No reason was given for this step, and no explanation was made by either counsel, except the statement that they did not wish further to trouble the court in relation to the cases. The court continued to sit ‘until the 30th of April..The long vacation then commenced. No motion was made prior to that time by Deming, to set aside the dismissal of his appeal. On the 5th of May the mandate of this court was sent to the Court of Claims .to carry the judgment into execution. This motion was filed on the 7th of November, instant. It appears by the affidavit of Deming that he was aware of the dismissal very shortly after the order was made. This must necessarily have been so. It was announced in the proceedings of the court published the next day. Nothing is produced from his counsel who made the motion. Deming states' in his affidavit, that the counsel acted without, his knowledge or consent. Granting this to be so, his silence after the facts came to his knowledge, must be held to amount to acquiescence and ratification-. The dismissal of the appeal left the judgment of the Court of Claims in favor of the United States in full force. They can sustain no *256prejudice by the overruling of this motion. We therefore lay out of view, as an element to be considered, the consent of the Attorney-General that the order of dismissal shall be rescinded.
The motion is addressed to the discretion of the court. Under the circumstances, we are all of the opinion that it
ought to be Denied.